            Case 1:20-cv-03325-AT Document 12 Filed 04/30/20 Page 1 of 2




                                                                                                   April 30, 2020
Hon. Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 15D
New York, NY 10007

By ECF and Email.

        Re:      Yang, et al. v. New York State Board of Elections, Case No. 20-cv-03325 (AT)

Dear Judge Torres:

        Our firms represent a group of individuals, some of whom are persons who are members of
the State Democratic Committee, most of whom petitioned for and were placed on the NY State
Presidential Primary ballot as candidates for Delegate pledged to Bernie Sanders, and all of whom are
voters. They represent an important group with a substantial interest in the outcome of this litigation,
whose interests are not fully represented by the parties present.

        We intend to file a motion to intervene,1 but write to request the Court allow us a short
extension to complete the substantial legal work involved in filing all three of a motion to intervene,
the required pleading with that motion, and the merits brief we anticipate Your Honor will request
based on the docket.

        We believe that intervention is in the interest of judicial economy and far outweighs the
alternative of having two separate lawsuits litigating the same claims. Therefore, we respectfully
request that the Court readjust the briefing schedule so that Plaintiffs’ and Intervenors’ substantive
briefs be due on May 1, 2020 and Defendants’ substantive brief (and any opposition to our motion to
intervene) be due on May 4, 2020. We thus ask the Court to adjourn arguments from May 4 to May
5, or the soonest thereafter that is convenient for the Court. The questions here are of monumental
importance, should be litigated carefully, and one day’s delay will not prejudice any party.

        Finally, given the speed at which this case is moving, while we would ordinarily seek consent
to our motion prior to filing anything, we are filing this letter and simultaneously seeking consent of
the parties to our intervention motion.

                                                              Respectfully submitted,

                                                                  /s/
                                                              _________________
                                                              Elena L. Cohen

1Pursuant to the Court’s Individual Practices III(A)(i), given that all parties involved in this case agree that
delay can result in prejudice to all involved (see e.g., the Court’s Order at ECF No. 5, Defendants’ motion at
ECF No. 4), we believe our motion does not necessarily require a pre-motion letter.
           Case 1:20-cv-03325-AT Document 12 Filed 04/30/20 Page 2 of 2




                                           J. Remy Green
                                           Jonathan Wallace, of counsel
                                           COHEN&GREEN P.L.L.C.
                                           1639 Centre St., Suite 216
                                           Ridgewood, New York 11385
                                           elena@femmelaw.com

                                           Arthur Z. Schwartz, Esq.
                                           ADVOCATES FOR JUSTICE

                                           Attorneys for Proposed Intervenors
cc:
All relevant parties by ECF.




                                                                                Page 2 of 2
